                             1:20-cv-01169-JBM # 8           Page 1 of 6
                                                                                                         E-FILED
                                                                    Wednesday, 14 October, 2020 09:57:53 AM
                                                                                Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

MARK JONES,                                             )
                                                        )
                        Plaintiff,                      )
        v.                                              )       No.: 20-cv-1169-JBM
                                                        )
NICK CONKLIN , et al.,                                  )
                                                        )
                        Defendants.                     )

                                         MERIT REVIEW

        Plaintiff, proceeding pro se, files a complaint alleging deliberate indifference to his

serious medical need at the Illinoi Correctional Center (“IRCC”). The case is before the Court for

a merit review of Plaintiff’s amended complaint pursuant to 28 U.S.C. § 1915A. In reviewing the

complaint, the Court accepts the factual allegations as true, liberally construing them in

Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir. 2013). However, conclusory

statements and labels are insufficient. Enough facts must be provided to “state a claim for relief

that is plausible on its face.” Alexander v. United States, 721 F.3d 418, 422 (7th Cir. 2013)

(citation and internal quotation marks omitted). While the pleading standard does not require

“detailed factual allegations”, it requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th Cir. 2011) quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                        MATERIAL FACTS
        In the early morning hours of December 28, 2019, Plaintiff fell while attempting to climb

down from his bunk. Plaintiff had placed his feet on the sink and his feet slipped, causing him to

strike his knee on the side of the sink and his feet on the base of the toilet. Plaintiff also injured

his left wrist while trying to brace himself. Later that morning, Plaintiff reported the incident to



                                                   1
                            1:20-cv-01169-JBM # 8           Page 2 of 6




Correctional Officer, Defendant Nick Conklin. Defendant Conklin told Plaintiff that he would be

sent to the healthcare unit that day, but this did not occur.

       On December 30, 2019, Plaintiff went to the healthcare unit where he was seen by

Defendant Trey Bergman, LPN. Plaintiff explained what happened, claiming that he was in

“very severe pain” and needed to be seen by a physician. Defendant Bergman told Plaintiff he

would sign him up for physician call and, in the meantime, provided him ibuprofen. Plaintiff was

seen by Defendant Bergman again on January 16, 2020, still not having seen a physician.

Plaintiff, again asked to be placed on the physician call list, explaining that he continued to have

pain in his left foot, left wrist and right knee. Defendant advised Plaintiff that he would sign him

up again and gave him more ibuprofen.

       On February 11, 2020, Plaintiff was seen again in the healthcare unit, this time by

Defendant Charla Gudgel, LPN. Plaintiff again complained of his injuries, and again complained

that he had yet to be seen by a doctor. Defendant Gudgel apparently did not offer a response or

remedy, merely making notes in the medical record.

       Plaintiff claims to have continued, severe pain in his left foot, and believes it might be

fractured. He also has pain in his right knee and pain weakness in his left wrist. Plaintiff asserts

an Eighth Amendment claim against the three Defendants, requesting money damages and

injunctive relief in the form of diagnostic x-rays and physical therapy. He also requests

injunctive relief in the form of a Court order that Defendant Conklin not engage in retaliation for

Plaintiff having filed the lawsuit. Plaintiff does not assert that Defendant Conklin has retaliated

against him but appears to assert a preemptive request to prohibit any retaliation which might

occur. Plaintiff does not make a demand for a jury trial.




                                                   2
                           1:20-cv-01169-JBM # 8          Page 3 of 6




                                           ANALYSIS
       It is well established that deliberate indifference to the serious medical needs of prisoners

violates the Eighth Amendment. Snipes v DeTella, 95 F3d 586, 590 (7th Cir 1996), citing Estelle

v. Gamble, 429 U.S. at 104, 97 S.Ct. 285 (1976). A claim does not rise to the level of an Eighth

Amendment issue, however, unless the punishment is “deliberate or otherwise reckless in the

criminal law sense, which means that the defendant must have committed an act so dangerous

that his knowledge of the risk can be inferred or that the defendant actually knew of an

impending harm easily preventable.” Antonelli v. Sheahan, 81 F.3d 1422, 1427 (7th Cir. 1996).

       Here, Plaintiff states a plausible claim that Defendants Conklin, Bergman and Gudgel

were deliberately indifferent by not having him seen by a physician in response to his severe

pain. He cannot, however, proceed on a request for injunctive relief based on the possibility that

Defendant Conklin might retaliate against him. This is so, as state officials generally enjoy

Eleventh Amendment sovereign immunity except as to claims for injunctive relief “designed to

end a continuing violation of federal law …” Watkins v. Blinzinger, 789 F.2d 474, 483–84 (7th

Cir. 1986) citing Green v. Mansour, 474 U.S. 64, 71 (1985). Here, there is no continuing

violation of federal law to be remedied as there are no allegations that Defendant Conklin has yet

engaged in retaliatory conduct. See id.

       IT IS THEREFORE ORDERED:

       1.      This case shall proceed solely on the deliberate indifference claims against

Defendants Conklin, Bergman and Gudgel. Other claims will not be included in the case, except

in the Court's discretion upon motion by a party for good cause shown, or by leave of court

pursuant to Federal Rule of Civil Procedure 15.

       2.      Plaintiff files [5], a motion for recruitment of pro bono counsel with copies of

letters he has ostensibly sent to the John Howard Association and McArthur Justice Center at

                                                  3
                                  1:20-cv-01169-JBM # 8          Page 4 of 6




Northwestern University. The John Howard Association is identified as an “organization which

independently monitors correctional facilities, policies and practices, advancing reforms needed

to achieve a fair, humane and effective criminal justice system in Illinois..”1 The Court does not

believe, however, that it is a law firm which offers representation to individual clients. As result,

Plaintiff documents contacting only one law firm and does not make a showing that he made a

good faith effort to secure counsel on his own. Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir.

2007). [5] is DENIED at this time. In the event that Plaintiff renews his motion for appointment

of counsel, he is to provide copies of the letters sent to, and received from, prospective counsel.

           3.      Plaintiff also files [6], a letter to the Court, requesting the status of his case.

Plaintiff is advised that if he seeks relief of this Court, he is to do so in the form of a motion, not

a letter. [6] is otherwise rendered MOOT by this merit review order.

           4.      The Clerk is directed to send each Defendant pursuant to this District's internal

procedures: 1) a Notice of Lawsuit and Request for Waiver of Service; 2) a Waiver of Service; 3)

a copy of the Complaint; and 4) a copy of this Order.

           5.      If a Defendant fails to sign and return a Waiver of Service to the Clerk within 30

days after the Waiver is sent, the Court will take appropriate steps to effect formal service on

Defendant and will require that Defendant pay the full costs of formal service pursuant to

Federal Rule of Civil Procedure 4(d)(2). If Defendant no longer works at the address provided

by Plaintiff, the entity for which Defendant worked at the time identified in the Complaint shall

provide to the Clerk Defendant's current work address, or, if not known, Defendant's forwarding

address. This information will be used only for purposes of effecting service. Documentation of




1
    See https://www.guidestar.org/profile/XX-XXXXXXX.

                                                        4
                             1:20-cv-01169-JBM # 8           Page 5 of 6




forwarding addresses will be maintained only by the Clerk and shall not be maintained in the

public docket nor disclosed by the Clerk.

        6.      Defendants shall file an answer within the prescribed by Local Rule. A Motion to

Dismiss is not an answer. The answer it to include all defenses appropriate under the Federal

Rules. The answer and subsequent pleadings are to address the issues and claims identified in

this Order.

        7.      Plaintiff shall serve upon any Defendant who has been served, but who is not

represented by counsel, a copy of every filing submitted by Plaintiff for consideration by the

Court and shall also file a certificate of service stating the date on which the copy was mailed.

Any paper received by a District Judge or Magistrate Judge that has not been filed with the Clerk

or that fails to include a required certificate of service will be stricken by the Court.

        8.      Once counsel has appeared for a Defendant, Plaintiff need not send copies of

filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will file Plaintiff's

document electronically and send notice of electronic filing to defense counsel. The notice of

electronic filing shall constitute notice to Defendant pursuant to Local Rule 5.3. If electronic

service on Defendants is not available, Plaintiff will be notified and instructed accordingly.

        9.      Counsel for Defendants is hereby granted leave to depose Plaintiff at Plaintiff's

place of confinement. Counsel for Defendant shall arrange the time for the depositions.

        10.     Plaintiff shall immediately notice the Court of any change in mailing address or

phone number. The Clerk is directed to set an internal court deadline 60 days from the entry of

this Order for the Court to check on the status of service and enter scheduling deadlines.




                                                   5
                       1:20-cv-01169-JBM # 8   Page 6 of 6




       IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:

           1) ATTEMPT SERVICE ON DEFENDANT PURSUANT TO THE STANDARD

PROCEDURES;

           2) ENTER THE COURT’S STANDARD QUALIFIED PROTECTIVE ORDER

PURSUANT TO THE HEALTH INSURANCE PORTABILITY AND

ACCOUNTABILITY ACT; AND

       3) SET AN INTERNAL COURT DEADLINE 60 DAYS FROM THE ENTRY OF

THIS ORDER FOR THE COURT TO CHECK ON THE STATUS OF SERVICE AND

ENTER SCHEDULING DEADLINES.

       LASTLY, IT IS ORDERED THAT IF A DEFENDANT FAILS TO SIGN AND

RETURN A WAIVER OF SERVICE TO THE CLERK WITHIN 30 DAYS AFTER THE

WAIVER IS SENT, THE COURT WILL TAKE APPROPRIATE STEPS TO EFFECT

FORMAL SERVICE THROUGH THE U.S. MARSHAL'S SERVICE ON THAT

DEFENDANT AND WILL REQUIRE THAT DEFENDANT TO PAY THE FULL COSTS

OF FORMAL SERVICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE

4(d)(2).


 _ 10/14/2020                            s/Joe Billy McDade
ENTERED                                  JOE BILLY McDADE
                                    UNITED STATES DISTRICT JUDGE




                                      6
